IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


US BANK NATIONAL ASSOCIATION, AS           : No. 18 EAL 2020
TRUSTEE FOR STRUCTURED ASSET               :
SECURITIES CORPORATION                     :
MORTGAGE PASS-THROUGH                      : Petition for Allowance of Appeal
CERTIFICATES, SERIES 2006 BC4,             : from the Order of the Superior Court
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
SABRINA THIGPEN & JULIUS THIGPEN,          :
                                           :
                   Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2020, the Petition for Allowance of Appeal is

DENIED.